      Case 1:18-cv-00068 Document 517 Filed on 11/11/20 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                          §
                                                 §
               Plaintiffs,                       §
                                                 §
       v.                                        § Case No. 1:18-CV-68
                                                 §
UNITED STATES OF AMERICA, et al.,                §
                                                 §
               Defendants,                       §
                                                 §
and                                              §
                                                 §
KARLA PEREZ, et al.,                             §
                                                 §
               Defendant-Intervenors,            §
and                                              §
                                                 §
STATE OF NEW JERSEY                              §
                                                 §
               Defendant-Intervenor.             §


  DEFENDANT-INTERVENORS’ UNOPPOSED MOTION FOR EXTENSION OF
   TIME TO FILE RESPONSE TO FEDERAL DEFENDANTS’ RESPONSE TO
       PLAINTIFF STATES’ MOTION FOR SUMMARY JUDGMENT

       Defendant-Intervenors Karla Perez, et al. (“Defendant-Intervenors”) respectfully request a

seven day extension of time to file a response to Federal Defendants’ Response to Plaintiff States’

Motion for Summary Judgment. Plaintiff States filed their Motion for Summary Judgment on

October 9, 2020. See Dkt. 486. All responses to the motion were due November 6, 2020. See

Dkt. 473 and 482. Federal Defendants filed a response to Plaintiff States’ Motion for Summary

Judgment. See Dkt. 501.

       Pursuant to this Court’s orders at Dkt. 473 and Dkt. 482, the deadline for Defendant-

Intervenors’ response to Federal Defendants’ response to Plaintiff States’ Motion for Summary
     Case 1:18-cv-00068 Document 517 Filed on 11/11/20 in TXSD Page 2 of 3




Judgment is this Friday, November 13, 2020. See Dkt. 473 and Dkt. 482. Because Plaintiff States’

briefing in their motion for summary judgment raises complex issues in a case of national

importance, Defendant-Intervenors request a seven day extension of time to respond to these

issues. Defendant-Intervenors seek this extension for good cause and in the interests of justice,

not for delay, and no party will be prejudiced if the extension is granted.

       The Plaintiffs, Defendants, and Defendant-Intervenor State of New Jersey do not oppose

Defendant-Intervenors’ request.

                                         CONCLUSION

       For the foregoing reasons, Defendant-Intervenors respectfully request that the Court grant

Defendant-Intervenors’ Unopposed Motion for Extension of Time and set the deadline to respond

to Federal Defendants’ response for November 20, 2020.

Dated: November 11, 2020                              Respectfully Submitted,

                                                      MEXICAN AMERICAN LEGAL
                                                      DEFENSE AND EDUCATIONAL FUND
                                                      By: /s/ Nina Perales
                                                      Nina Perales (Tex. Bar No. 24005046);
                                                      (SD of Tex. Bar No. 21127)
                                                      Attorney-in-Charge
                                                      110 Broadway, Suite 300
                                                      San Antonio, Texas 78205
                                                      Phone: (210) 224-5476
                                                      Facsimile: (210) 224-5382
                                                      Email: nperales@maldef.org

                                                      ROPES & GRAY LLP
                                                      Douglas H. Hallward-Driemeier
                                                      2099 Pennsylvania Ave NW
                                                      Washington, DC 20006-6807
                                                      (202) 508-4600
                                                      (202) 508-4776 (direct dial)
                                                      Douglas.Hallward-
                                                      Driemeier@ropesgray.com
                                                      (Admitted pro hac vice)




                                                 2
     Case 1:18-cv-00068 Document 517 Filed on 11/11/20 in TXSD Page 3 of 3




                                                     GARCÍA & GARCÍA,
                                                     ATTORNEYS AT LAW P.L.L.C.
                                                     Carlos Moctezuma García
                                                     (Tex. Bar No. 24065265)
                                                     (SD of Tex. Bar No. 1081768)
                                                     P.O. Box 4545
                                                     McAllen, TX 78502
                                                     Phone: (956) 630-3889
                                                     Facsimile: (956) 630-3899
                                                     Email: cgarcia@garciagarcialaw.com

                                                     Attorneys for Defendant-Intervenors



                             CERTIFICATE OF CONFERENCE

        I certify that on November 9, 2020, I emailed counsel for all parties regarding the relief
requested in this motion. Counsel for Plaintiffs, Defendants, and the State of New Jersey each
indicated that they do not oppose this motion.


                                             /s/ Nina Perales
                                             Nina Perales


                                CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that, on November 11, 2020, I electronically filed the
 above and foregoing document using the CM/ECF system, which automatically sends notice
 and a copy of the filing to all counsel of record.

                                             /s/ Nina Perales
                                             Nina Perales




                                                3
      Case 1:18-cv-00068 Document 517-1 Filed on 11/11/20 in TXSD Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                       §
                                              §
               Plaintiffs,                    §
                                              §
        v.                                    § Case No. 1:18-CV-68
                                              §
UNITED STATES OF AMERICA, et al.,             §
                                              §
               Defendants,                    §
                                              §
and                                           §
                                              §
KARLA PEREZ, et al.,                          §
                                              §
               Defendant-Intervenors,         §
and                                           §
                                              §
STATE OF NEW JERSEY                           §
                                              §
               Defendant-Intervenor.

                                         ORDER

        On this date, the Court considered Perez Defendant-Intervenors’ Unopposed Motion for

Extension of Time to File Response to Federal Defendants’ Response to Plaintiff States’ Motion

for Summary Judgment. After considering the Motion, the Court believes the Motion should be

granted.

        IT IS THEREFORE ORDERED that Perez Defendant-Intervenors’ Unopposed Motion for

Extension of Time is GRANTED. Perez Defendant-Intervenors’ response should be filed no later

than November 20, 2020.

        SIGNED on this the ____ day of November, 2020.


                                                  Hon. Andrew S. Hanen,
                                                  U.S. District Court Judge
